             Case 5:19-cv-01145-JD Document 49 Filed 01/15/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT FOR
                     THE WESTERN DISTRICT OF OKLAHOMA

(1)   MISTY WHITE,
(2)   JERMAINE BRADFORD,
(3)   JANARA MUSGRAVE,
(4)   LANDON PROUDFIT,
(5)   BRADLEY BARBER, JR., and
(6)   DAKOTA KAPPUS,

      On behalf of themselves and all others
      similarly situated, and

(7) OKLAHOMA STATE CONFERENCE,
    NAACP,

                               Plaintiffs,
      v.                                                Case No: CIV-19-1145-JD

(1) HON. PAUL HESSE, in his official capacity
    as presiding District Court Judge,
    (2) HON. JACK MCCURDY, in his official
    capacity as District Court Judge,
(3) HON. BARBARA HATFIELD,
(4) HON. CHARLES GASS,
(5) HON. KHRISTAN STRUBHAR, in their
    official capacities as Special District Judges in
    the Canadian County District Court, and
(6) CANADIAN             COUNTY          DISTRICT
    COURT, 26TH JUDICIAL DISTRICT,

                               Defendants.

                      DEFENDANT STATE JUDGES’ NOTICE OF
                         SUPPLEMENTAL OF AUTHORITY

           Defendants Canadian County District Judges Paul Hesse and Jack McCurdy and

Canadian County Special Judges Barbara Hatfield, Charles Gass and Khristan Strubhar

(collectively “Defendant State Judges”), by and through Assistant Attorneys General Stefanie

Lawson, Erin Moore and Devan Pederson, respectfully provide notice to the Court of
          Case 5:19-cv-01145-JD Document 49 Filed 01/15/21 Page 2 of 3




supplemental authority. On December 28, 2020, the Fifth Circuit Court of Appeals issued

an opinion in Shannon Daves, et al. v. Dallas County, Texas, et al., Case No. 18-11368 which is

attached as Exhibit 1 to this Notice. This opinion involves similar claims and issues as those

raised by Plaintiffs and Defendant State Judges in this case such that the opinion while not

binding precedent may be informative for the Court.

                                           Respectfully submitted,

                                            s/ Stefanie E. Lawson
                                           STEFANIE E. LAWSON, OBA #22422
                                           ERIN M. MOORE, OBA #20787
                                           DEVAN A. PEDERSON, OBA # 16576
                                           Assistant Attorneys General
                                           Oklahoma Attorney General’s Office
                                           Litigation Division
                                           313 NE 21st Street
                                           Oklahoma City, OK 73105
                                           Telephone: (405) 521-3921
                                           Facsimile: (405) 521-4518
                                           Email: stefanie.lawson@oag.ok.gov
                                                   erin.moore@oag.ok.gov
                                                   devan.pederson@oag.ok.gov
                                           Attorneys for Defendants




                                              2
          Case 5:19-cv-01145-JD Document 49 Filed 01/15/21 Page 3 of 3




                             CERTIFICATE OF SERVICE

       I hereby certify that on this 15th day of January, 2021, I electronically transmitted
the foregoing document to the Clerk of Court using the ECF System for filing and
transmittal of a Notice of Electronic Filing to the following ECF registrants:

J. Blake Johnson                                 Megan E. Lambert
Tyler C. Box                                     Ryan D. Kiesel
Clayburn T. Curtis                               Michael C. Redman
Weston O. Watts                                  ACLU of Oklahoma Foundation
Justin R. Williams                               PO Box 13327
Overman Legal Group                              Oklahoma City, OK 73113
809 NW 36th Street                               (405) 524-8511
Oklahoma City, OK 73118                          mlambert@acluok.org
(405) 365-4511                                   rkiesel@acluok.org
blakejohnson@overmanlegal.com                    mredman@acluok.org
tylerbox@overmanlegal.com                        Attorneys for Plaintiffs
claycurtis@overmanlegal.com
westonwatts@overmanlegal.com                     Aaron Lewis
justinwilliams@overmanlegal.com                  Amia Trigg
Attorney for Plaintiffs                          Marta Cook
                                                 Laura Beth Cohen
Claudia Center                                   Covington & Burling LLP
Zoe Brennan-Krohn                                One CityCenter
ACLU – Disability Rights Program                 850 Tenth Street NW
39 Drumm Street                                  Washington, DC 20001
San Francisco, CA 94111                          (202) 662-6000
(415) 343-0762                                   atrigg@cov.com
ccenter@aclu.org                                 mcook@cov.com
zbrennan-krohn@aclu.org                          lcohen@cov.com
Attorneys for Plaintiffs                         Attorneys for Plaintiffs
Brandon Jerel Buskey
Twyla Jeanette Carter
American Civil Liberties Union – NY
125 Broad Street, 18th Flr
New York, NY 10004
(212) 284-7364
bbuskey@aclu.org
tcarter@aclu.org
Attorneys for Plaintiffs
                                          /s/Stefanie E. Lawson
                                          Stefanie E. Lawson


                                             3
